DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims ??? are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keal (US 2019/0239025).
Regarding independent claim 1, Keal teaches a system (fig. 1) comprising a device operable to: responsive to receiving an asset location request, instruct a plurality of sensors to each transmit a beacon ([0094]), where each of the plurality of sensors has a predetermined location within a premises ([0037]: “FIG. 1 shows a structure that includes a first set of sensors 121, 122, 123, 124, 125, a second set of sensors 131, 132, 133, 134, 135, and a controller 190 that estimates a location of a mobile tag 101 based on sensed signals of the first set of sensors 121, 122, 123, 124, 125, and the second set of sensors 131, 132, 133, 134, 135, according to an embodiment”); assemble sensor-asset data of an asset-under-evaluation ([0039]: “a controller 190 is connected to each of the first set of sensors 121, 122, 123, 124, 125, and the second set of sensors 131, 132, 133, 134, 135” and [0051]: “the controller 190 associated with the structure performs the estimating”), the sensor-asset data comprising: the predetermined location of each of the plurality of sensors within the premises ([0061]: “locations of each of the sensors is known”); and distance data, derived from responses to the beacon, that represents a plurality of distances from the asset-under-evaluation to each of the plurality of sensors ([0061]: “For an embodiment, the one or more sensors include a transceiver, and the link quality includes a received signal strength indicator (RSSI) between the transceiver and the mobile tag 550. For an embodiment, the RSSI is determined by signals received by the one or more sensors from the mobile tag 550. For an embodiment, the RSSI is determined by signals received by the mobile tag 550 from the one or more sensors. For an embodiment, a distance between the mobile tag 550 and each of the sensors is approximated base on a different in signal power of transmitted signals relative to the RSSI. For an embodiment, the distance estimate between the mobile tag and each of the sensors is used to estimate the location of the mobile tag”); and use the sensor-asset data to determine a location of the asset-under-evaluation ([0061] and [0077]: “For an embodiment, the sensed information of the mobile tag 700 is communicated to the controller 190, to aid in location determination of the mobile tag 700. For an embodiment, the mobile tag 700 communicates with a sensor 410 which is connected to an upstream network that includes the controller 190.”).
Regarding independent claim 11, the claim is a corresponding method claim and recites similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1.
Regarding independent claim 20, the claim recites similar subject matter and therefore, similar rationale is applied as for claim 1. Keal further teaches the method steps can be performed by a processor to execute the instructions stored on non-transitory computer-readable medium ([0143]). 
Regarding dependent claims 2 and 12, Keal further teaches wherein: the premises comprises multiple rooms; each of the multiple rooms includes a sensor from among the plurality of sensors; the predetermined location of each of the plurality of sensors is within one of the multiple rooms; and the multiple rooms comprises more than two rooms. See fig. 1.
Regarding dependent claims 3 and 13, Keal further teaches wherein: the asset location request is received via a user interface; the device is part of a thermostat; and the plurality of sensors comprise zone sensors. See fig. 1, [0072] and [0079].
Regarding dependent claims 4 and 14, Keal further teaches wherein the device operable to instruct the plurality of sensors comprises providing the plurality of sensors with unique information associated with the asset-under-evaluation. See [0080]: “the mobile tag 700 includes a user profile 760 which can include customized information associated with the user of the mobile tag 700. The customized information can include tendencies and preferences of the user which can be used to further aid the location estimation of the mobile tag”. Moreover, it is inherent for a tag to have a unique ID, i.e.  RFID tag.
Regarding dependent claims 5 and 15, Keal further teaches wherein the device operable to instruct the plurality of sensors comprises providing the plurality of sensors with a unique identifier associated with the asset-under-evaluation, wherein the unique identifier is derived from the unique information. See [0061]: “the sensed parameter is associated with the tag 550. For at least some embodiments, the sensed parameter includes an estimate of a quality of a wireless link between the tag 550 and the one or more sensors 410, 412. For an embodiment, the one or more sensors include a transceiver, and the link quality includes a received signal strength indicator (RSSI) between the transceiver and the mobile tag 550. For an embodiment, the RSSI is determined by signals received by the one or more sensors from the mobile tag 550. For an embodiment, the RSSI is determined by signals received by the mobile tag 550 from the one or more sensors. For an embodiment, a distance between the mobile tag 550 and each of the sensors is approximated base on a different in signal power of transmitted signals relative to the RSSI. For an embodiment, the distance estimate between the mobile tag and each of the sensors is used to estimate the location of the mobile tag. For an embodiment, locations of each of the sensors is known, and the location of the mobile tag is estimated by triangulating using the known locations of the sensors and the estimated distance between each of the sensors and the mobile tag.” Additionally, [0094]: “beacons” inherently includes unique identifier.
Regarding dependent claims 6 and 16, Keal further teaches wherein the beacon comprises the unique identifier. See [0094]: “beacons” inherently includes unique identifier.
Regarding dependent claims 7 and 18, Keal further teaches wherein the system further comprises a module communicatively coupled to the asset-under- evaluation, wherein the module is operable to, responsive to receiving the beacon, verify the unique identifier and send the response to the plurality of sensors. See [0061] and [0089].
Regarding dependent claim 8, Keal further teaches wherein the response comprises a received signal strength indicator (RSSI) value. See [0061] and [0089].
Regarding dependent claim 9, Keal further teaches wherein the distance data comprises the RSSI value. See [0120] and [0121].
Regarding dependent claim 17, Keal further teaches further comprising using a module communicatively coupled to the asset-under-evaluation to send the responses, wherein each of the responses comprise a received signal strength indicator (RSSI) value. See [0061], [0089], [0120] and [0121].
Regarding dependent claim 19, Keal further teaches further comprising using a module communicatively coupled to the asset-under-evaluation to send the responses, wherein the module coupled with the asset-under-evaluation is a tile tracking device, a pebble tracking device, a bluetooth module or a bluetooth module with a smart phone or a smart watch. See [0073] and [0094].

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/19/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Keal  (US 2019/0239025).

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Shore (US 6,225,906) and Desclos et al (US 10,536,920) are cited because they are pertinent to the method and apparatus for locating an asset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636